Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 22 December 2020 are acknowledged. 
Claims 1-198 are cancelled.
Claims 199-214 are pending.
Claims 199, 206, 207 & 209-211 are amended. 
Claims 208 and 214 remain withdrawn.
Claims 199-207 and 209-213 have been examined on the merits.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objections/Rejections
The objection to the disclosure is withdrawn due to amendments to paragraph [00580] to now mention Figure 4. The specification has also been amended to define trademarked reagents/products.
The objection to claims 208 and 214 are withdrawn because the claim status identifiers are correct. 


 New & Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 199-207 and 209-213 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 199 recites “a second controlled release material in an amount sufficient to extend the duration of release of the buprenorphine following the onset of release, relative to the same 
This is not persuasive because paragraph [0329] is drawn to “some preferred embodiments” where in-vitro release of buprenorphine or salt thereof is about 2% to about 50% by weight from the dosage form in 1 hour as measured by the USP Basket or Paddle method. No dosage form structures, reagents and their amounts, such as first controlled release material or second controlled release material associated with the buprenorphine in an amount sufficient to extend the duration of release, is described in relation to this release profile. Paragraph [0403] is drawn to “some preferred embodiments” where in-vitro release of buprenorphine or salt thereof is between 0% to about 50% by weight from the dosage form at one hour when measured by the USP Basket or Paddle method. No dosage form structures, reagents and their amounts, such as first controlled release material or second controlled release material associated with the buprenorphine in an amount sufficient to extend the duration of release, is described in relation to this release profile. No description is provided within the instant specification for the added limitation “a second controlled release material in an amount sufficient to extend the duration of release of the buprenorphine following the onset of release, relative to the same dosage form lacking the second controlled release material”.  Thus, the claim amendments change the scope of the disclosure; thereby, constituting new matter.  
In other words while paragraph [0329] contemplates an  oral dosage form of the invention provides an in-vitro release of from about 2% to about 50% by weight of the buprenorphine or a pharmaceutically acceptable salt of buprenorphine from the dosage form at .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 199-207 and 209-213 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 199 recites “the composition being a non-opioid antagonist composition…”
It is unclear what “a non-opioid antagonist composition” means and the term is not described by the specification. The term “a non-opioid antagonist composition…” may be interpreted many ways.  “Non-opioid antagonist composition” may be interpreted as comprising/including active agents which are non-opioids that are antagonists to any known receptor.  Alternatively the phrase, “non-opioid antagonist composition” may be interpreted as a composition in which “opioid antagonists” are excluded and only “non-opioid antagonists” are permitted to be present.  If this is interpretation that Applicant intended, it is contradictory as the claims require 
Claims 200-207 and 209-213 are rejected under 35 USC 112, second paragraph, because they ultimately depend from indefinite claim 199 and do not clarify the issue.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 199-207 & 209-213 stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by OSHLACK (US 7,144,587; 2006; previously cited).
Claim Interpretation: Claim 199 recitation of “for oral administration to a human having a buprenorphine responsive medical condition" is a recitation of intended use which does not further limit the structure of the pharmaceutical composition. The claim 199 recitation of “the composition being a non-opioid antagonist composition…” is interpreted as including an active agent which is antagonist to any receptor that is not the opioid receptor. The recitation “the composition being a non-opioid antagonist composition…” is NOT interpreted as excluding opioid antagonists based upon the claim’s requirement that buprenorphine be present; buprenorphine is a partial opioid receptor antagonist.
Claims 199-202 do not contain structural (i.e. reagent) recitations pertaining to the "first coating material".  This limitation has been interpreted broadly.
Claims 199 and 204 do not contain structural (i.e. reagent) recitations pertaining to the “second coating material”.
Claim 199 recites “being a non-opioid antagonist composition.” The term “non-opioid antagonist composition” is not defined by the specification. Paragraphs [0517], [0520], [0548] [0551] & [0552] contemplate, in addition to buprenorphine, inclusion of antagonists of abusable drugs, benzodiazepine antagonists, cannabinoid antagonists, benzodiazepine antagonists, pharmacologic antagonists to co-abused drugs, selective prostanoid receptor antagonists, NMDA receptor antagonists, calcium channel antagonists, glycine receptor antagonists and NMDA antagonists (i.e. non-opioid antagonists).

OSHLACK teaches oral dosage forms (i.e. a pharmaceutical composition for oral administration; abstract; col. 2, ll. 44-49; claim 199).  OSHLACK teaches controlled release beads (i.e. substrate) which may comprise an overcoat and a coating of a hydrophobic material over an opioid analgesic (col. 18, ll. 5-10 & 20-45; claims 199, 205 & 207).  OSHLACK teaches buprenorphine to be an opioid agonist for use in his invention and claims the opioid agonist is analgesically effective when administered orally (col. 12, ll. 33-40; OSHLACK’s claim 14; as applied to claims 199, 206 & 207).  Thus, OSHLACK implicitly teaches a buprenorphine coating on a bead substrate in which the buprenorphine is coated with an overcoat of a controlled release material (i.e. first coating material col. 12, ll. 33-40; OSHLACK’s claim 14 col. 18, lines claims 199, 201 & 205-207).   OSHLACK teaches controlled release bead formulations slowly release opioid analgesic when exposed to gastric and intestinal fluids (i.e. the controlled release material is in an amount sufficient so that not more than about 50% by weight buprenorphine is released….."  and that the first coating substantially prevents direct contact between buprenorphine and any of the “human’s oral cavity….” col. 18, ll. 5-10; as applied to claims 199, 200 & 201). OSHLACK teaches the reagents suitable for the controlled release layer may be pre-formulated aqueous dispersions such as Aquacoat (i.e. ethyl cellulose and cetyl alcohol [a C16 aliphatic alcohol]; col. 18, ll. 40-45; as applied to claims 199, 201, 202, 209 & 211).
As evidenced by US Publication No. 2005/0042277, ethylcellulose is an enteric film-forming material (¶007; as applied to claim 201 & 202). As evidenced by US Publication No. 2004/0151791, cetyl alcohol is an enteric material (¶ 29; as applied to claim 201 & 202).
Thus, OSHLACK’s ethyl cellulose and cetyl alcohol controlled release layer is reasonably an enteric coating layer (i.e. ethyl cellulose and cetyl alcohol; col. 18, ll. 40-45; as applied to claims 199, 201, 202, 209 & 211).
OSHLACK also teaches that sustained release materials (i.e. extended release materials) include cellulose ethers and acrylic resins (col. 19, ll. 40-45; as applied to claim 209).
OSHLACK teaches the beads of his invention have a barrier agent, which is hydroxypropylmethylcellulose (i.e. a known enteric material, thixotrope and hydrophobic binder), between the opioid analgesic layer and the hydrophobic controlled release layer (col. 12, ll. 33-40; OSHLACK’s claim 14; col. 18, ll. 5-10 & 20-45; as applied to claims 201, 202, 210, 212 & 213). This hydroxypropylmethylcellulose is a second controlled release material that is associated with buprenorphine in an amount sufficient to extend the duration of release, relative claim 199).
OSHLACK also teaches formulating his invention to provide immediate release of the opioid agonist (col.17, ll.55-65; as applied to claims 203 & 204). The ordinary skilled artisan knew that buprenorphine is an opioid analgesic and OSHLACK explicitly teaches sustained release formulations containing sustained release material and immediate release opioid analgesic incorporated in or over-coated on the dosage forms for prompt therapeutic effect (i.e. the composition comprises a second portion of buprenorphine not contained within the first coating; col. 23; ll. 15-40; as applied to claims 203 & 204).  OSHLACK teaches Opadry solution (i.e. hydroxyethylcellulose) for the releasable agents (i.e. see drug layering and seal coats; Table 8-col. 40; claims 203 & 204).
Oshlack teaches further inclusion of N-methyl-D-aspartate (NMDA) receptor antagonists, e.g., a morphinan such as dextromethorphan or dextrorphan, or ketamine; and/or glycine receptor antagonists to provide additional analgesia (i.e. the composition is a non-opioid antagonist composition; col. 33, ll. 20-40; claim 199).

Response to Arguments
Applicant argues claim 199 recites “the composition being a non-opioid antagonist composition” and Oshlack includes an opioid antagonist (reply, pg. 16).
Applicant’s argument is not persuasive. Applicant’s argument appears to equate “being a non-opioid antagonist” composition to being “free from opioid antagonists.”  Like the instant specification, Oshlack teaches inclusion of N-methyl-D-aspartate (NMDA) receptor antagonists In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 199-202, 205, 206, 209, 210, 212 and 213 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 181, 187 & 191 of copending Application No. 12/223,327 (hereinafter the ‘327; claims filed 12/12/2020) in view of OSHLACK (US 7,144,587; 2006). 
, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 181, 187 & 191 of ‘327 application recite a composition that comprises buprenorphine; hydrogenated vegetable oils including hydrogenated cottonseed oil, palm, palm kernel, and soybean oils, and poorly water soluble waxes with a melting point from 40-100 °C (i.e. first controlled release materials); a thixotropic agent which may be silicon dioxide and aluminum oxide; and hydroxypropylmethylcellulose (i.e. a second controlled release material associated with buprenorphine). The difference between the instant claims and the ’327 application is that the instant claims recite the composition is a “non-opioid antagonist composition. The teachings of OSHLACK are described above. It would have been prima facie obvious to the person of ordinary skill in the art, at the time of the invention, to have modified the pharmaceutical composition of the instant claims by the adding N-methyl-D-aspartate (NMDA) receptor antagonists and/or glycine receptor antagonists to the composition to provide additional analgesia. The ordinary skilled would have been motivated to do so, with an expectation of success, in order to improve the pain reducing properties of the formulation.
The instant claims are therefore an obvious variant of the conflicting, copending claims in view of the prior art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 199-202, 205, 206, 209, 210, 212 and 213 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 18-10, 13, 15 & 20 of U.S. Patent No. 9,125,833 (hereinafter the ‘833 patent) in view of OSHLACK (US 7,144,587; 2006). Although the claims at issue are not identical, they are not patentably distinct from each other although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5, 18-10, 13, 15 & 20 of the ‘833 patent recite a composition that comprises buprenorphine; hydrogenated vegetable oils (i.e. first controlled release materials); a thixotropic agent which may be fumed silicon dioxide; and hydroxypropylmethylcellulose (i.e. a second controlled release material associated with buprenorphine). The difference between the instant claims and the ’833 patent is that the instant claims recite the composition is a “non-opioid antagonist composition. The teachings of OSHLACK are described above. It would have been prima facie obvious to the person of ordinary skill in the art, at the time of the invention, to have modified the pharmaceutical composition of the instant claims by the adding N-methyl-D-aspartate (NMDA) receptor antagonists and/or glycine receptor antagonists to the composition to provide additional analgesia. The ordinary skilled would have been motivated to do so, with an expectation of success, in order to improve the pain reducing properties of the formulation.
The instant claims are therefore an obvious variant of the US 9,125,833 patent in view of the prior art.

Response to Arguments
Applicant argues they will submit a terminal disclaimer to moot the rejection over the copending application should this be the only remaining rejection (Reply, pg. 17). 
Applicant's arguments are not persuasive. Since no action has been taken by Applicant's representative, the rejection is maintained.

Applicant argues a terminal disclaimer has been filed over US Patent No. 9,125,833 (reply, pg. 17).
This is not persuasive. The terminal disclaimer is not approved as Applicant has used the wrong form. The correct form should be PTO/AIA 26.
Should Applicant require further assistance with filing a correct terminal disclaimer, Applicant should contact Jean Proctor at 571-272-1040 for further direction.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE P BABSON/Primary Examiner, Art Unit 1619